Exhibit 10.5

LOGO [g215761g39x95.jpg]

JPMorgan Chase Bank, National Association

P.O. Box 161

60 Victoria Embankment

London EC4Y 0JP

England

July 28, 2011

 

To:      Chart Industries, Inc.    One Infinity Corporate Centre Drive   
Garfield Hts., OH 44125    Attention:    Michael F. Biehl, Executive Vice
President, Chief Financial Officer and Treasurer    Telephone No.:   
(440) 544-1244    Facsimile No.:    (888) 867-1053 Re:    Base Capped Call
Option Transaction

The purpose of this letter agreement (this “Confirmation”) is to confirm the
terms and conditions of the capped call option transaction entered into between
JPMorgan Chase Bank, National Association, London Branch (“Dealer”) and Chart
Industries, Inc. (“Counterparty”) as of the Trade Date specified below (the
“Transaction”). This letter agreement constitutes a “Confirmation” as referred
to in the ISDA Master Agreement specified below. This Confirmation shall replace
any previous agreements and serve as the final documentation for the
Transaction.

The definitions and provisions contained in the 2002 ISDA Equity Derivatives
Definitions (the “Equity Definitions”), as published by the International Swaps
and Derivatives Association, Inc. (“ISDA”) are incorporated into this
Confirmation. In the event of any inconsistency between the Equity Definitions
and this Confirmation, this Confirmation shall govern. Certain defined terms
used herein are based on terms that are defined in the Prospectus dated July 28,
2011, as supplemented by the Prospectus Supplement dated July 28, 2011 (as so
supplemented, the “Prospectus”) relating to the 2.00% Convertible Senior
Subordinated Notes due 2018 (as originally issued by Counterparty, the
“Convertible Notes” and each USD 1,000 principal amount of Convertible Notes, a
“Convertible Note”) issued by Counterparty in an aggregate initial principal
amount of USD 250,000,000 (as increased by up to an aggregate principal amount
of USD 37,500,000 if and to the extent that the Underwriters (as defined herein)
exercise their option to purchase additional Convertible Notes pursuant to the
Underwriting Agreement (as defined herein)) pursuant to an Indenture to be dated
August 3, 2011 (the “Base Indenture”), as supplemented by a Supplemental
Indenture thereto to be dated August 3, 2011 (the “Supplemental Indenture”),
between Counterparty and Wells Fargo Bank, National Association, as trustee (the
Base Indenture as so supplemented, the “Indenture”). In the event of any
inconsistency between the terms defined in the Prospectus, the Indenture and
this Confirmation, this Confirmation shall govern. The parties acknowledge that
this Confirmation is entered into on the date hereof with the understanding that
(i) definitions set forth in the Indenture which are also defined herein by
reference to the Indenture and (ii) sections of the Indenture that are referred
to herein, in each case, will conform to the descriptions thereof in the
Prospectus. If any such definitions in the Indenture or any such sections of the
Indenture differ from the descriptions thereof in the Prospectus, the
descriptions thereof in the Prospectus will govern for purposes of this
Confirmation. The parties further acknowledge that the Indenture section numbers
used herein are based on the draft of the Indenture last reviewed by Dealer as
of the date of this Confirmation, and if any such section numbers are changed in
the Indenture as executed, the parties will amend this Confirmation in good
faith to preserve the intent of the parties. Subject to the foregoing,
references to the Base Indenture or the Supplemental Indenture herein are
references to each of the Base Indenture or the Supplemental Indenture, as the
case may be, as in effect on the date of its execution, and if either the Base
Indenture or the Supplemental Indenture is amended following such date, any such
amendment (other than any amendment pursuant to Section 8.01(b) of the
Supplemental Indenture that, as determined by the Calculation Agent, conforms
the Supplemental Indenture to the description of the Convertible

 

JPMorgan Chase Bank, National Association

Organised under the laws of the United States as a National Banking Association

Main Office 1111 Polaris Parkway, Columbus, Ohio 43271

Registered as a branch in England & Wales branch No. BR000746

Registered Branch Office 125 London Wall, London EC2Y 5AJ

Authorised and regulated by the Financial Services Authority



--------------------------------------------------------------------------------

Notes in the preliminary Prospectus Supplement, as supplemented by the issuer
free writing prospectus related to the offering of the Convertible Notes) will
be disregarded for purposes of this Confirmation unless the parties agree
otherwise in writing.

Each party is hereby advised, and each such party acknowledges, that the other
party has engaged in, or refrained from engaging in, substantial financial
transactions and has taken other material actions in reliance upon the parties’
entry into the Transaction to which this Confirmation relates on the terms and
conditions set forth below.

 

1.

This Confirmation evidences a complete and binding agreement between Dealer and
Counterparty as to the terms of the Transaction to which this Confirmation
relates. This Confirmation shall supplement, form a part of, and be subject to
an agreement in the form of the 2002 ISDA Master Agreement (the “Agreement”) as
if Dealer and Counterparty had executed an agreement in such form (but without
any Schedule except for the election of the laws of the State of New York as the
governing law (without reference to choice of law doctrine)) on the Trade Date.
In the event of any inconsistency between provisions of the Agreement and this
Confirmation, this Confirmation will prevail for the purpose of the Transaction
to which this Confirmation relates. The parties hereby agree that no transaction
other than the Transaction to which this Confirmation relates shall be governed
by the Agreement.

 

2. The terms of the particular Transaction to which this Confirmation relates
are as follows:

General Terms.

 

Trade Date:    July 28, 2011 Option Style:    “Modified American”, as described
under “Procedures for Exercise” below Option Type:    Call Buyer:   
Counterparty Seller:    Dealer Shares:    The common stock of Counterparty, par
value USD 0.01 per share (Exchange symbol “GTLS”). Number of Options:   
250,000. For the avoidance of doubt, the Number of Options shall be reduced by
any Options exercised by Counterparty. In no event will the Number of Options be
less than zero. Applicable Percentage:    A percentage equal to the product of
the Capped Call Hedge Percentage (expressed as a fraction) and 65.00% Capped
Call Hedge Percentage:    7.00% Option Entitlement:    A number equal to the
product of the Applicable Percentage and 14.4865. Strike Price:    USD 69.0300
Cap Price:    USD 84.9600 Premium:    USD 961,188.00

 

2



--------------------------------------------------------------------------------

Premium Payment Date:    August 3, 2011 Exchange:    The NASDAQ Global Select
Market Related Exchange(s):    All Exchanges Excluded Provisions:    Section
4.06(b) and Section 4.07 of the Supplemental Indenture.

Procedures for Exercise.

 

Conversion Date:    With respect to any conversion of a Convertible Note, the
date on which the Holder (as such term is defined in the Indenture) of such
Convertible Note satisfies all of the requirements for conversion thereof as set
forth in Section 4.02(b) of the Supplemental Indenture; provided that in no
event shall a Conversion Date be deemed to occur hereunder (and no Option shall
be exercised or deemed to be exercised hereunder) with respect to any
Convertible Note surrendered for conversion in respect of which Counterparty has
elected to designate a financial institution for exchange in lieu of conversion
of such Convertible Note pursuant to Section 4.04 of the Supplemental Indenture
and such designation is accepted by such financial institution, except to the
extent that (i) such financial institution fails to pay or deliver, as the case
may be, any consideration due upon conversion of such Convertible Note, or (ii)
such Convertible Note is subsequently resubmitted to Counterparty for conversion
in accordance with the terms of the Indenture. Free Convertibility Date:    May
1, 2018 Expiration Time:    The Valuation Time Expiration Date:    August 1,
2018, subject to earlier exercise. Multiple Exercise:    Applicable, as
described under “Automatic Exercise” below. Automatic Exercise:   
Notwithstanding Section 3.4 of the Equity Definitions, on each Conversion Date,
a number of Options equal to the number of Convertible Notes in denominations of
USD 1,000 as to which such Conversion Date has occurred shall be deemed to be
automatically exercised; provided that such Options shall be exercised or deemed
exercised only if Counterparty has provided a Notice of Exercise to Dealer in
accordance with “Notice of Exercise” below.    Notwithstanding the foregoing, in
no event shall the number of Options that are exercised or deemed exercised
hereunder exceed the Number of Options. Notice of Exercise:    Notwithstanding
anything to the contrary in the Equity Definitions or under “Automatic Exercise”
above, in

 

3



--------------------------------------------------------------------------------

   order to exercise any Options on any Conversion Date, Counterparty must
notify Dealer in writing before 5:00 p.m. (New York City time) on the Scheduled
Valid Day immediately preceding the scheduled first day of the Settlement
Averaging Period for such Options (the “Notice Deadline”) of (i) the aggregate
principal amount of Convertible Notes as to which such Conversion Date has
occurred (including, if applicable, whether all or any portion of such
Convertible Notes are Convertible Notes as to which additional Shares would be
added to the Conversion Rate (as defined in the Indenture) pursuant to Section
4.07 of the Supplemental Indenture (the “Make-Whole Convertible Notes”)), (ii)
the scheduled first day of the Settlement Averaging Period and the scheduled
Settlement Date, (iii) the Relevant Settlement Method for such Options, and (iv)
if applicable, the percentage of each Share otherwise issuable upon conversion
in excess of the principal portion of the Convertible Notes being converted that
Counterparty has elected to pay in cash pursuant to Section 4.03(a)(1) of the
Supplemental Indenture (the “Cash Percentage”), and such notice shall also
include the information (including with respect to the Cash Percentage) and
acknowledgements required pursuant to “Settlement Method Election Conditions”
below; provided that if no Cash Percentage is specified in any Notice of
Exercise, such Notice of Exercise shall nonetheless be valid and the Cash
Percentage shall be deemed, for purposes of determining Dealer’s delivery
obligation hereunder, to be 0%; provided further that, notwithstanding the
foregoing, for any Options relating to Convertible Notes with a Conversion Date
occurring prior to the Free Convertibility Date, such notice and the related
automatic exercise of such Options shall be effective if given after the
relevant Notice Deadline but prior to (x) in the case of any Options relating to
Convertible Notes surrendered for conversion in respect of which Counterparty
has elected to designate a financial institution for exchange in lieu of
conversion pursuant to Section 4.04 of the Supplemental Indenture and such
designation is accepted by such financial institution, 5:00 p.m. (New York City
time) on the 50th Scheduled Valid Day following the Notice Deadline (provided
that such notice pursuant to this clause (x) must be given promptly following
the time Counterparty first knows, or reasonably should know, of the occurrence
of the event or condition with respect to such financial institution that would
give rise to Counterparty’s obligation to deliver the relevant conversion
consideration for such Convertible Notes pursuant to Section 4.04(c) of the
Supplemental Indenture ) and in respect of any Options in respect of which such
notice is delivered after the relevant Notice Deadline pursuant to this clause
(x), the “Settlement Averaging Period” shall be deemed to be the 40

 

4



--------------------------------------------------------------------------------

   consecutive Valid Days beginning on, and including, the third Valid Day
immediately following the date Dealer receives the related Notice of Exercise,
or (y) otherwise, 5:00 p.m. (New York City time) on the fifth Scheduled Valid
Day following the Notice Deadline and, in respect of any Options in respect of
which such notice is delivered after the relevant Notice Deadline pursuant to
this clause (y), the Calculation Agent shall have the right to adjust the number
of Shares and/or amount of cash deliverable by Dealer with respect to such
Options in a commercially reasonable manner as appropriate to reflect the
additional costs (including, but not limited to, hedging mismatches and market
losses) and expenses incurred by Dealer in connection with its hedging
activities (including the unwinding of any hedge position) as a result of Dealer
not having received such notice on or prior to the Notice Deadline; provided,
further, that in respect of any Options relating to Convertible Notes with a
Conversion Date occurring on or after the Free Convertibility Date, (A) such
notice may be given at any time before 5:00 p.m. (New York City time) on the
Scheduled Valid Day immediately preceding the Expiration Date and need only
specify the information required in clause (i) above, and (B) if the Relevant
Settlement Method for such Options is not Net Share Settlement, Dealer shall
have received a separate notice (the “Notice of Final Settlement Method”) in
respect of all such Convertible Notes before 5:00 p.m. (New York City time) on
the Free Convertibility Date specifying the information required in clauses
(iii) and (iv) above, as well as the information (including with respect to the
Cash Percentage) and acknowledgements required pursuant to “Settlement Method
Election Conditions” below. Valuation Time:    The close of trading of the
regular trading session on the Exchange; provided that if the principal trading
session is extended, the Calculation Agent shall determine the Valuation Time in
its reasonable discretion. Market Disruption Event:    Section 6.3(a) of the
Equity Definitions is hereby replaced in its entirety by the following:   
“‘Market Disruption Event’ means, in respect of a Share, (i) a failure by the
principal United States national or regional securities exchange or market on
which the Shares are listed or admitted for trading to open for trading during
its regular trading session or (ii) the occurrence or existence prior to 1:00
p.m. (New York City time) on any Scheduled Valid Day for the Shares, for more
than a one half-hour period in the aggregate during regular trading hours, of
any suspension or limitation imposed on trading (by reason of movements in price
exceeding limits permitted by the relevant securities

 

5



--------------------------------------------------------------------------------

   exchange or otherwise) in the Shares or in any options, contracts or futures
contracts relating to the Shares.”

Settlement Terms.

 

Settlement Method:    For any Option, Net Share Settlement; provided that if the
Relevant Settlement Method set forth below for such Option is not Net Share
Settlement, then the Settlement Method for such Option shall be such Relevant
Settlement Method, but only if the Settlement Method Election Conditions have
been satisfied and Counterparty shall have notified Dealer of the Relevant
Settlement Method in the Notice of Exercise or Notice of Final Settlement
Method, as applicable, for such Option. Relevant Settlement Method:    In
respect of any Option, subject to the Settlement Method Election Conditions:   
(i) if Counterparty has not specified a Cash Percentage or has specified a Cash
Percentage of 0% pursuant to Section 4.03(a)(1) of the Supplemental Indenture
for purposes of settling its conversion obligations in respect of the related
Convertible Note, then, in either case, the Relevant Settlement Method for such
Option shall be Net Share Settlement;    (ii) if Counterparty has specified a
Cash Percentage pursuant to Section 4.03(a)(1) of the Supplemental Indenture of
between 0% and 100%, exclusive, for purposes of settling its conversion
obligations in respect of the related Convertible Note, then the Relevant
Settlement Method for such Option shall be Combination Settlement; and    (iii)
if Counterparty has specified a Cash Percentage pursuant to Section 4.03(a)(1)
of the Supplemental Indenture of 100% for purposes of settling its conversion
obligations in respect of the related Convertible Note, then the Relevant
Settlement Method for such Option shall be Cash Settlement. Settlement Method
Election Conditions:    For any Relevant Settlement Method other than Net Share
Settlement, such Relevant Settlement Method shall apply to an Option only if the
Notice of Exercise or Notice of Final Settlement Method for such Option, as
applicable, contains:   

(i)       an acknowledgment by Counterparty of its responsibilities under
applicable securities laws, and in particular Section 9 and Section 10(b) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) and the rules
and regulations thereunder, in respect of any election of a Cash

 

6



--------------------------------------------------------------------------------

  

Percentage settlement method with respect to the Convertible Notes;

  

(ii)      an acknowledgment by Counterparty that (A) any transaction by Dealer
following Counterparty’s election of the settlement method for the related
Convertible Note and such Relevant Settlement Method shall be made at Dealer’s
sole discretion and for Dealer’s own account and (B) Counterparty does not have,
and shall not attempt to exercise, any influence over how, when, whether or at
what price to effect such transactions, including, without limitation, the price
paid or received per Share pursuant to such transactions, or whether such
transactions are made on any securities exchange or privately; and

  

(iii)    a specified Cash Percentage that is an integral percentage between 0%
and 100%, inclusive.

Net Share Settlement:    If Net Share Settlement is applicable to any Option
exercised or deemed exercised hereunder, Dealer will deliver to Counterparty, on
the relevant Settlement Date for each such Option, a number of Shares (the “Net
Share Settlement Amount”) equal to the sum, for each Valid Day during the
Settlement Averaging Period for each such Option, of (i) the Daily Option Value
for such Valid Day, divided by (ii) the Relevant Price on such Valid Day,
divided by (iii) the number of Valid Days in the Settlement Averaging Period;
provided that, for any Option exercised or deemed exercised hereunder on a
Conversion Date occurring on or after the Free Convertibility Date, in no event
shall the Net Share Settlement Amount for any Option exceed a number of Shares
equal to the Applicable Limit for such Option divided by the Applicable Limit
Price on the Settlement Date for such Option.    Dealer will deliver cash in
lieu of any fractional Shares to be delivered with respect to any Net Share
Settlement Share Amount valued at the Relevant Price for the last Valid Day of
the applicable Settlement Averaging Period. Combination Settlement:    If
Combination Settlement is applicable to any Option exercised or deemed exercised
hereunder, Dealer will pay and, if applicable, deliver to Counterparty, on the
relevant Settlement Date for each such Option:   

(i)       an amount in cash (the “Combination Settlement Cash Amount”) equal to
the sum, for each Valid Day during the Settlement Averaging Period for such
Option, of an amount for such Valid Day (the “Daily Combination Settlement Cash
Amount”) equal to (A) the product of (i) the Daily Option

 

7



--------------------------------------------------------------------------------

  

Value for such Valid Day and (ii) the Cash Percentage, divided by (B) the number
of Valid Days in the Settlement Averaging Period; provided that if the
calculation in clause (A) above results in zero for any Valid Day, the Daily
Combination Settlement Cash Amount for such Valid Day shall be deemed to be
zero; and

  

(ii)      a number of Shares (the “Combination Settlement Share Amount”) equal
to the sum, for each Valid Day during the Settlement Averaging Period for such
Option, of a number of Shares for such Valid Day (the “Daily Combination
Settlement Share Amount”) equal to (A) the product of (i) the Daily Option Value
for such Valid Day and (ii) 100% minus the Cash Percentage, divided by (B) the
Relevant Price on such Valid Day, divided by (C) the number of Valid Days in the
Settlement Averaging Period; provided that if the calculation in clause (A)
above results in zero for any Valid Day, the Daily Combination Settlement Share
Amount for such Valid Day shall be deemed to be zero;

   provided that, for any Option exercised or deemed exercised hereunder on a
Conversion Date occurring on or after the Free Convertibility Date, in no event
shall the sum of (x) the Combination Settlement Cash Amount for such Option and
(y) the Combination Settlement Share Amount for such Option multiplied by the
Applicable Limit Price on the Settlement Date for such Option, exceed the
Applicable Limit for such Option.    Dealer will deliver cash in lieu of any
fractional Shares to be delivered with respect to any Combination Settlement
Share Amount valued at the Relevant Price for the last Valid Day of the
Settlement Averaging Period. Cash Settlement:    If Cash Settlement is
applicable to any Option exercised or deemed exercised hereunder, in lieu of
Section 8.1 of the Equity Definitions, Dealer will pay to Counterparty, on the
relevant Settlement Date for each such Option, an amount of cash (the “Cash
Settlement Amount”) equal to the sum, for each Valid Day during the Settlement
Averaging Period for such Option, of (i) the Daily Option Value for such Valid
Day, divided by (ii) the number of Valid Days in the Settlement Averaging
Period; provided that, for any Option exercised or deemed exercised hereunder on
a Conversion Date occurring on or after the Free Convertibility Date, in no
event shall the Cash Settlement Amount for such Option exceed the Applicable
Limit for such Option

 

8



--------------------------------------------------------------------------------

Daily Option Value:    For any Valid Day, an amount equal to (i) the Option
Entitlement on such Valid Day, multiplied by (ii)(A) the amount by which the Cap
Price exceeds the Strike Price, if the Relevant Price on such Valid Day is equal
to or greater than the Cap Price, (B) the amount by which such Relevant Price
exceeds the Strike Price, if such Relevant Price is greater than the Strike
Price but less than the Cap Price or (C) zero, if such Relevant Price is less
than or equal to the Strike Price. In no event will the Daily Option Value be
less than zero. Applicable Limit:    For any Option, an amount of cash equal to
the Applicable Percentage multiplied by the excess of (i) the aggregate of (A)
the amount of cash delivered to the Holder of the related Convertible Note upon
conversion of such Convertible Note and (B) the number of Shares, if any,
delivered to the Holder of the related Convertible Note upon conversion of such
Convertible Note, in each case, pursuant to the terms of the Indenture,
multiplied by the Applicable Limit Price on the Settlement Date for such Option,
over (ii) USD 1,000. Applicable Limit Price:    On any day, the opening price as
displayed under the heading “Op” on Bloomberg page GTLS <equity> (or its
equivalent successor if such page is not available). Valid Day:    A Scheduled
Valid Day on which (i) there is no Market Disruption Event and (ii) trading in
the Shares generally occurs on the Exchange or, if the Shares are not then
listed on the Exchange, on the principal other United States national or
regional securities exchange on which the Shares are then listed or, if the
Shares are not then listed on a United States national or regional securities
exchange, on the principal other market on which the Shares are then traded. If
the Shares are not so listed or traded, “Valid Day” means a Business Day.
Scheduled Valid Day:    A day on which the Exchange or, if the Shares not then
listed on the Exchange, the principal other United States national or regional
securities exchange on which the Shares are then listed or, if the Shares are
not then listed on a United States national or regional securities exchange, the
principal other market on which the Shares are then traded, is scheduled to be
open for trading for its regular trading session. If the Shares are not so
listed or admitted for trading, “Scheduled Valid Day” means a Business Day.
Business Day:    Any day other than a Saturday, a Sunday or a day on which the
Federal Reserve Bank of New York is authorized or required by law or executive
order to close or be closed.

 

9



--------------------------------------------------------------------------------

Relevant Price:    On any Valid Day, the per Share volume-weighted average price
as displayed under the heading “Bloomberg VWAP” on Bloomberg page GTLS <equity>
AQR (or its equivalent successor if such page is not available) in respect of
the period from the scheduled open of trading until the scheduled close of
trading of the primary trading session on such Valid Day (or if such
volume-weighted average price is unavailable, the market value of one Share on
such Valid Day, as determined by the Calculation Agent using a volume-weighted
average method). The Relevant Price will be determined without regard to after
hours trading or any other trading outside of the regular trading session
trading hours. Settlement Averaging Period:    For any Option and regardless of
the Settlement Method applicable to such Option:   

(i)       if the related Conversion Date occurs prior to the Free Convertibility
Date, the 40 consecutive Valid Day period beginning on, and including, the third
Valid Day immediately following such Conversion Date; or

  

(ii)      if the related Conversion Date occurs during the period beginning on,
and including, the Free Convertibility Date, and ending at 5:00 p.m., New York
City time, on the second Scheduled Valid Day immediately prior to the Expiration
Date, the 40 consecutive Valid Days beginning on, and including, the 42nd
Scheduled Valid Day prior to the Expiration Date or, if such day is not a Valid
Day, the immediately following Valid Day;

   provided that, (i) if Counterparty (or, if applicable, its subsidiary)
announces or engages in a transaction or event that would constitute a
“Spin-Off” as defined in Section 4.05(c) of the Supplemental Indenture or could
constitute a tender offer or exchange offer for the Shares within the meaning of
Section 4.05(e) of the Supplemental Indenture, Counterparty shall notify Dealer
of such Spin-Off (including the anticipated “Ex-Dividend Date” and “effective
date” (each as defined in the Supplemental Indenture) therefor) or such tender
offer or exchange offer (including the anticipated “Offer Expiration Date” (as
defined in the Supplemental Indenture) therefor), as the case may be, and (ii)
the Settlement Averaging Period shall be suspended and resumed to the extent the
Calculation Agent determines, based on such notice, that an analogous suspension
and resumption of the “Observation Period” (as defined in the Supplemental
Indenture) would be made pursuant to such Section 4.05(c) with respect to such
Spin-Off or such Section 4.05(e) with respect to such tender offer or exchange
offer.

 

10



--------------------------------------------------------------------------------

Settlement Date:    For any Option, the third Business Day immediately following
the final Valid Day of the Settlement Averaging Period for such Option.
Settlement Currency:    USD Other Applicable Provisions:    The provisions of
Sections 9.1(c), 9.8, 9.9 and 9.11 of the Equity Definitions will be applicable.
Representation and Agreement:    Notwithstanding anything to the contrary in
Equity Definitions (including, but not limited to, Section 9.11 thereof), the
parties acknowledge that (i) any Shares delivered to Counterparty shall be, upon
delivery, subject to restrictions and limitations arising from Counterparty’s
status as issuer of the Shares under applicable securities laws, (ii) Dealer may
deliver any Shares required to be delivered hereunder in certificated form in
lieu of delivery through the Clearance System and (iii) any Shares delivered to
Counterparty may be “restricted securities” (as defined in Rule 144 under the
Securities Act of 1933, as amended (the “Securities Act”)).

 

3. Additional Terms applicable to the Transaction.

Adjustments applicable to the Transaction:

 

Potential Adjustment Events:    Notwithstanding Section 11.2(e) of the Equity
Definitions, a “Potential Adjustment Event” means an occurrence of any event or
condition, as set forth in any Dilution Adjustment Provision, that would result
in an adjustment to the Conversion Rate (as defined in the Indenture) of the
Convertible Notes. Method of Adjustment:    Calculation Agent Adjustment, which
means that, notwithstanding Section 11.2(c) of the Equity Definitions, upon any
Potential Adjustment Event:    (i) the Calculation Agent shall make (A) a
corresponding adjustment to the Strike Price and the Option Entitlement to the
extent an analogous adjustment would be made pursuant to the Indenture in
connection with such Potential Adjustment Event, and (B) a proportionate
adjustment to the Cap Price to the extent any adjustment is made to the Strike
Price pursuant to clause (A) above; and    (ii) the Calculation Agent may, in
its commercially reasonable discretion but without duplication of any adjustment
pursuant to clause (i) above, make any further adjustment consistent with the
Calculation Agent Adjustment set forth in Section 11.2(c) of the Equity
Definitions (as modified pursuant to this Confirmation) to the Cap Price to
preserve the fair value of the Options to

 

11



--------------------------------------------------------------------------------

   Dealer, after taking into account such Potential Adjustment Event;   
provided that in no event shall the Cap Price be less than the Strike Price;   
provided, further that, the Calculation Agent (x) shall make a corresponding
adjustment to the settlement terms of the Options (but without duplication of
any adjustment pursuant to clause (i) above) to the extent an analogous
adjustment would be made pursuant to Section 4.05(f) of the Supplemental
Indenture, and (y) may, in its commercially reasonable discretion, make any
further adjustment consistent with the Calculation Agent Adjustment set forth in
Section 11.2(c) of the Equity Definitions (as modified pursuant to this
Confirmation) to the settlement terms of the Options to preserve the fair value
of the Options to Dealer, taking into account the transaction or event giving
rise to the adjustment pursuant to such Section 4.05(f). Dilution Adjustment
Provisions:    Section 4.05(a), (b), (c), (d) and (e) and Section 4.06(a) of the
Supplemental Indenture.

Extraordinary Events applicable to the Transaction:

 

Merger Events:    Applicable; provided that notwithstanding Section 12.1(b) of
the Equity Definitions, a “Merger Event” means the occurrence of any event or
condition set forth in the definition of “Merger Event” in Section 4.08 of the
Supplemental Indenture. Tender Offers:    Applicable; provided that Section
12.1(d) of the Equity Definitions is hereby amended by replacing “10%” with
“25%”. Consequence of Merger Events/ Tender Offers:    Notwithstanding Section
12.2 and Section 12.3 of the Equity Definitions, upon the occurrence of a Merger
Event or Tender Offer:    (i) in the case of a Merger Event, the Calculation
Agent shall make a corresponding adjustment in respect of any adjustment under
the Indenture to the nature of the Shares to the extent an analogous adjustment
would be made pursuant to the Indenture in connection with such Merger Event;
provided, however, that no adjustment shall be in respect of any adjustment to
the Conversion Rate pursuant to any Excluded Provision; and    (ii) the
Calculation Agent may, in its commercially reasonable discretion, make any
further adjustment to the Cap Price consistent with the Modified Calculation
Agent

 

12



--------------------------------------------------------------------------------

   Adjustment set forth in Section 12.2(e) or 12.3(d) of the Equity Definitions,
as applicable;    provided that in no event shall the Cap Price be less than the
Strike Price;    provided further that if, with respect to a Merger Event, (i)
the consideration for the Shares includes shares or depositary receipts with
respect to shares of an entity or person that is not a corporation or is not
organized under the laws of the United States, any State thereof or the District
of Columbia, and the Calculation Agent determines, in its sole discretion, that
(A)(x) treating such shares or depositary receipts as “Reference Property” (as
such term is defined in the Indenture) or (y) Cancellation and Payment not
applying to the Transaction with respect to such Merger Event, in either case of
clause (x) or clause (y), will have a material adverse effect on Dealer’s rights
or obligations in respect of the Transaction, on its Hedging Activities in
respect of the Transaction or on the costs (including, without limitation, due
to any increase in tax liability, decrease in tax benefit or other adverse
effect on its tax position) of engaging in any of the foregoing, and (B) Dealer
cannot promptly avoid the occurrence of each such material adverse effect by (I)
transferring or assigning its rights and obligations under this Confirmation and
the Agreement pursuant to Section 9(e)(ii) to an affiliate of Dealer or (II)
amending the terms of this Confirmation (whether because amendments would not
avoid such occurrence or because Counterparty fails to agree promptly to such
amendments) or (ii) the Counterparty to the Transaction following such Merger
Event will not be either (A) the Issuer or (B) a wholly-owned subsidiary of the
Issuer whose obligations under the Transaction are fully and unconditionally
guaranteed by the Issuer, then Cancellation and Payment (Calculation Agent
Determination) shall apply. Announcement Event:    If an Announcement Date
occurs in respect of a Merger Event or Tender Offer (such occurrence, an
“Announcement Event”), then on the earliest to occur of the Expiration Date, the
date occurring a commercially reasonable period of time after the relevant
Announcement Cessation Date, an Early Termination Date or other date of
cancellation (the “Announcement Event Adjustment Date”) in respect of each
Option, the Calculation Agent will determine the cumulative economic effect on
such Option of the Announcement Event and the Announcement Cessation Date, if
any (without duplication in respect of any other adjustment or cancellation
valuation made pursuant to the Equity Definitions, regardless of whether the
Announcement Event actually results in a Merger Event or Tender Offer, and
taking into account such factors as the Calculation Agent shall

 

13



--------------------------------------------------------------------------------

   determine, including, without limitation, changes in volatility, expected
dividends, stock loan rate or liquidity relevant to the Shares or the
Transaction whether prior to or after the Announcement Event or for any period
of time, including, without limitation, the period from the Announcement Event
to the relevant Announcement Event Adjustment Date); provided, however, that in
determining such economic effect the Calculation Agent shall take into account
Dealer’s Hedge Positions. If the Calculation Agent determines that such
cumulative economic effect on any Option is material, then on the Announcement
Event Adjustment Date for such Option, the Calculation Agent shall make such
adjustment to the Cap Price as the Calculation Agent determines appropriate to
account for such cumulative economic effect, which adjustment shall be effective
immediately prior to the Announcement Event Adjustment Date. Announcement Date:
   The definition of “Announcement Date” in Section 12.1 of the Equity
Definitions is hereby amended by (i) replacing the words “a firm” with the word
“any bona fide” in the second and fourth lines thereof, (ii) inserting the words
“by the Issuer, any potential counterparty to such Merger Event or any of their
agents or affiliates” after the word “announcement” in the second line thereof,
(iii) replacing the word “leads to the” with the words “, if completed, would
lead to a” in the third and the fifth lines thereof, (iv) inserting the words
“by the Issuer, any potential offeror in respect of such Tender Offer or any of
their agents or affiliates” after the word “announcement” in the second and the
fourth lines thereof, and (v) replacing the words “voting shares” with the word
“Shares” in the fifth line thereof. Announcement Cessation Date:    In respect
of an Announcement Event, (i) in the case of an Announcement Event relating to
an intention to engage in a transaction that, if completed, would lead to a
Merger Event, the date of the first public announcement by the Issuer, any
potential counterparty to such transaction or any of their agents or affiliates
of its withdrawal from, or the discontinuation of, such transaction, or (ii) in
the case of an Announcement Event relating to an intention to purchase or
otherwise obtain Shares that, if completed, would lead to a Tender Offer, the
date of the first public announcement by the Issuer, any potential offeror in
respect of such Tender Offer or any of their agents or affiliates of its
withdrawal from, or the discontinuation of, such purchase or other acquisition
of Shares. If any such announcement is made after the actual closing time for
the regular trading session of on the relevant Exchange, without regard to any
after hours or any other trading outside of such regular trading session hours,
the Announcement Cessation Date shall be deemed to be the next following
Scheduled Trading Day; provided that, for the avoidance of doubt, the occurrence
of an Announcement Cessation Date with respect

 

14



--------------------------------------------------------------------------------

   to any transaction shall not preclude the occurrence of a later Announcement
Date with respect to such transaction. Nationalization, Insolvency or Delisting:
   Cancellation and Payment (Calculation Agent Determination); provided that, in
addition to the provisions of Section 12.6(a)(iii) of the Equity Definitions, it
will also constitute a Delisting if the Exchange is located in the United States
and the Shares are not immediately re-listed, re-traded or re-quoted on any of
the New York Stock Exchange, The NASDAQ Global Select Market or The NASDAQ
Global Market (or their respective successors); if the Shares are immediately
re-listed, re-traded or re-quoted on any of the New York Stock Exchange, The
NASDAQ Global Select Market or The NASDAQ Global Market (or their respective
successors), such exchange or quotation system shall thereafter be deemed to be
the Exchange. Restrictions on Adjustments:    Notwithstanding anything to the
contrary in the Equity Definitions or this Confirmation, no adjustment will be
made to the Strike Price or the Option Entitlement in connection with any event
listed in Section 4.05(i)(1)-(7) of the Supplemental Indenture pursuant to the
Equity Definitions (as amended by this Confirmation) or otherwise; provided
that, notwithstanding the foregoing, if an event listed in Section 4.05(i)(5) of
the Supplemental Indenture constitutes a “Merger Event” (as defined in the
Supplemental Indenture), the Consequence of Merger Events hereunder shall apply.

Additional Disruption Events:

 

Change in Law:    Applicable; provided that (i) Section 12.9(a)(ii) of the
Equity Definitions is hereby amended by replacing the parenthetical beginning
after the word “regulation” in the second line thereof with the words
“(including, for the avoidance of doubt and without limitation, (x) any tax law
or (y) adoption or promulgation of new regulations authorized or mandated by
existing statute)” and (ii) Section 12.9(a)(ii)(X) of the Equity Definitions is
hereby amended by replacing the word “Shares” with the phrase “Hedge Positions”.
Failure to Deliver:    Not Applicable Hedging Disruption:    Not Applicable
Increased Cost of Hedging:    Applicable Hedging Party:    For all applicable
Additional Disruption Events, Dealer.

 

Determining Party:    For all applicable Extraordinary Events, Dealer.
Non-Reliance:    Applicable

 

15



--------------------------------------------------------------------------------

Agreements and Acknowledgements Regarding Hedging Activities:    Applicable
Additional Acknowledgments:    Applicable

 

4.      Calculation Agent.

   Dealer. Following any determination or calculation by the Calculation Agent
hereunder, upon a written request by Counterparty, the Calculation Agent shall
promptly provide to Counterparty, by e-mail to the e-mail address provided by
Counterparty in such written request, a report (in a commonly used file format
for the storage and manipulation of financial data, but without disclosing
Dealer’s proprietary models) displaying in reasonable detail the basis for such
determination or calculation, as the case may be.

 

5. Account Details.

 

  (a) Account for payments to Counterparty:

 

Bank:    JPMorgan ABA#:      021000021 Acct No.:    777142678 Acct Name:   
Chart Industries

Account for delivery of Shares to Counterparty:

To be provided.

 

  (b) Account for payments to Dealer:

 

Bank:    JPMorgan Chase Bank, N.A. ABA#:      021000021 Acct No.:    099997979
Beneficiary:    JPMorgan Chase Bank, N.A. New York Ref:    Derivatives

Account for delivery of Shares from Dealer:

DTC 0060

 

6. Offices.

 

  (a) The Office of Counterparty for the Transaction is: Inapplicable,
Counterparty is not a Multibranch Party.

 

  (b) The Office of Dealer for the Transaction is: London

JPMorgan Chase Bank, National Association

London Branch

P.O. Box 161

60 Victoria Embankment

London EC4Y 0JP

England

 

16



--------------------------------------------------------------------------------

7. Notices.

 

  (a) Address for notices or communications to Counterparty:

 

Chart Industries, Inc. One Infinity Corporate Centre Drive Garfield Hts., OH
44125 Attention:    Michael F. Biehl, Executive Vice President, Chief Financial
Officer and Treasurer Telephone No.:    (440) 544-1244 Facsimile No.:    (888)
867-1053

With a copy to:

 

Attention:    Matt Klaben, General Counsel Telephone No.:    (440) 544-1249
Facsimile No.:    (440) 753-1491

 

  (b) Address for notices or communications to Dealer:

 

JPMorgan Chase Bank, National Association EDG Marketing Support Email:   
EDG_OTC_HEDGING_MS@jpmorgan.com Facsimile No:    1-866-886-4506

With a copy to:

 

Attention:    Karin Ross Title:    Vice President Telephone No:   
(212) 622-5689 Facsimile No:    (917) 464-3165

 

8. Representations and Warranties of Counterparty.

Each of the representations and warranties of Counterparty set forth in
Section 3 of the Underwriting Agreement (the “Underwriting Agreement”), dated as
of July 28, 2011, between Counterparty and J.P. Morgan Securities LLC and Morgan
Stanley & Co. LLC, as representatives of the Underwriters party thereto (the
“Underwriters”), are true and correct and are hereby deemed to be repeated to
Dealer as if set forth herein. Counterparty hereby further represents and
warrants to Dealer on the date hereof and on and as of the Premium Payment Date
that:

 

  (a) Counterparty has all necessary corporate power and authority to execute,
deliver and perform its obligations in respect of the Transaction; such
execution, delivery and performance have been duly authorized by all necessary
corporate action on Counterparty’s part; and this Confirmation has been duly and
validly executed and delivered by Counterparty and constitutes its valid and
binding obligation, enforceable against Counterparty in accordance with its
terms, subject to applicable bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and similar laws affecting creditors’ rights and
remedies generally, and subject, as to enforceability, to general principles of
equity, including principles of commercial reasonableness, good faith and fair
dealing (regardless of whether enforcement is sought in a proceeding at law or
in equity) and except that rights to indemnification and contribution hereunder
may be limited by federal or state securities laws or public policy relating
thereto.

 

  (b)

Neither the execution and delivery of this Confirmation nor the incurrence or
performance of obligations of Counterparty hereunder will conflict with or
result in a breach of the certificate of

 

17



--------------------------------------------------------------------------------

incorporation or by-laws (or any equivalent documents) of Counterparty, or any
applicable law or regulation, or any order, writ, injunction or decree of any
court or governmental authority or agency, or any agreement or instrument filed
as an exhibit to Counterparty’s Form 10-K for the year ended December 31, 2010
(as updated by any subsequent filings) to which Counterparty or any of its
subsidiaries is a party or by which Counterparty or any of its subsidiaries is
bound or to which Counterparty or any of its subsidiaries is subject, or
constitute a default under, or result in the creation of any lien under, any
such agreement or instrument.

 

  (c) No consent, approval, authorization, or order of, or filing with, any
governmental agency or body or any court is required in connection with the
execution, delivery or performance by Counterparty of this Confirmation, except
such as have been obtained or made and such as may be required under the
Securities Act or state securities laws.

 

  (d) Counterparty is not and will not be required to register as an “investment
company” as such term is defined in the Investment Company Act of 1940, as
amended.

 

  (e) Counterparty is an “eligible contract participant” (as such term is
defined in Section 1a(12) of the Commodity Exchange Act, as amended, other than
a person that is an eligible contract participant under Section 1a(12)(C) of the
Commodity Exchange Act).

 

  (f) Counterparty is not, on the date hereof, in possession of any material
non-public information with respect to Counterparty or the Shares.

 

9. Other Provisions.

 

  (a) Opinions. Counterparty shall deliver to Dealer an opinion of counsel,
dated as of the Trade Date, with respect to the matters set forth in Sections
8(a) through (c) of this Confirmation (except as to whether or not this
Confirmation constitutes Counterparty’s valid and binding obligation or is
enforceable against Counterparty in accordance with its terms). Delivery of such
opinion to Dealer shall be a condition precedent for the purpose of
Section 2(a)(iii) of the Agreement with respect to each obligation of Dealer
under Section 2(a)(i) of the Agreement.

 

  (b)

Repurchase Notices. Counterparty shall, on any day on which Counterparty effects
any repurchase of Shares or consummates or otherwise executes or engages in any
transaction or event (a “Conversion Rate Adjustment Event”) that would lead to
an increase in the Conversion Rate (as such term is defined in the Indenture),
other than a stock split or equivalent transaction, promptly give Dealer a
written notice of such repurchase or Conversion Rate Adjustment Event (a
“Repurchase Notice”) on such day if following such repurchase or Conversion Rate
Adjustment Event, as the case may be, the number of outstanding Shares as
determined on such day is (i) less than 27,918,522 (in the case of the first
such notice) or (ii) thereafter more than 1,369,003 less than the number of
Shares included in the immediately preceding Repurchase Notice. Counterparty
agrees to indemnify and hold harmless Dealer and its affiliates and their
respective officers, directors, employees, affiliates, advisors, agents and
controlling persons (each, an “Indemnified Person”) from and against any and all
losses (including losses relating to Dealer’s hedging activities as a
consequence of becoming, or of the risk of becoming, a Section 16 “insider”,
including without limitation, any forbearance from hedging activities or
cessation of hedging activities and any losses in connection therewith with
respect to the Transaction), claims, damages, judgments, liabilities and
reasonable expenses (including reasonable attorney’s fees), joint or several,
which an Indemnified Person may become subject to, in each case, as a result of
Counterparty’s failure to provide Dealer with a Repurchase Notice on the day and
in the manner specified in this paragraph, and to reimburse, within 30 days,
upon written request, each of such Indemnified Persons for any reasonable legal
or other expenses incurred in connection with investigating, preparing for,
providing testimony or other evidence in connection with or defending any of the
foregoing. If any suit, action, proceeding (including any governmental or

 

18



--------------------------------------------------------------------------------

regulatory investigation), claim or demand shall be brought or asserted against
the Indemnified Person as a result of Counterparty’s failure to provide Dealer
with a Repurchase Notice in accordance with this paragraph, such Indemnified
Person shall promptly notify Counterparty in writing, and Counterparty, upon
request of the Indemnified Person, shall retain counsel reasonably satisfactory
to the Indemnified Person to represent the Indemnified Person and any others
Counterparty may designate in such proceeding and shall pay the reasonable fees
and expenses of such counsel related to such proceeding. Counterparty shall not
be liable for any settlement of any such proceeding contemplated by this
paragraph that is effected without its written consent, but if settled with such
consent or if there be a final judgment for the plaintiff, Counterparty agrees
to indemnify any Indemnified Person from and against any loss or liability by
reason of such settlement or judgment. Counterparty shall not, without the prior
written consent of the Indemnified Person, effect any settlement of any such
proceeding that is pending or threatened in respect of which any Indemnified
Person is or could have been a party and indemnity could have been sought
hereunder by such Indemnified Person, unless such settlement includes an
unconditional release of such Indemnified Person from all liability on claims
that are the subject matter of such proceeding on terms reasonably satisfactory
to such Indemnified Person. If the indemnification provided for in this
paragraph is unavailable to an Indemnified Person or insufficient in respect of
any losses, claims, damages or liabilities referred to therein, then
Counterparty hereunder, in lieu of indemnifying such Indemnified Person
thereunder, shall contribute to the amount paid or payable by such Indemnified
Person as a result of such losses, claims, damages or liabilities. The remedies
provided for in this paragraph (b) are not exclusive and shall not limit any
rights or remedies which may otherwise be available to any Indemnified Person at
law or in equity. The indemnity and contribution agreements contained in this
paragraph shall remain operative and in full force and effect regardless of the
termination of the Transaction.

 

  (c) Regulation M. Counterparty is not on the Trade Date engaged in a
distribution, as such term is used in Regulation M under the Exchange Act, of
any securities of Counterparty, other than (i) a distribution meeting the
requirements of the exception set forth in Rules 101(b) and 102(b) of Regulation
M and (ii) the distribution of the Convertible Notes. Counterparty shall not,
until the second Scheduled Trading Day immediately following the third Exchange
Business Day immediately prior to the Premium Payment Date, engage in any such
distribution.

 

  (d) No Manipulation. Counterparty is not entering into the Transaction to
create actual or apparent trading activity in the Shares (or any security
convertible into or exchangeable for the Shares) or to raise or depress or
otherwise manipulate the price of the Shares (or any security convertible into
or exchangeable for the Shares) or otherwise in violation of the Exchange Act.

 

  (e) Transfer or Assignment.

 

  (i) Counterparty shall have the right to transfer or assign its rights and
obligations hereunder with respect to all, but not less than all, of the Options
hereunder (such Options, the “Transfer Options”); provided that such transfer or
assignment shall be subject to reasonable conditions that Dealer may impose,
including but not limited, to the following conditions:

 

  (A) With respect to any Transfer Options, Counterparty shall not be released
from its notice and indemnification obligations pursuant to Section 9(b) or any
obligations under Section 9(o) or 9(t) of this Confirmation;

 

  (B) Any Transfer Options shall only be transferred or assigned to a third
party that is a United States person (as defined in the Internal Revenue Code of
1986, as amended (the “Code”));

 

19



--------------------------------------------------------------------------------

  (C) Such transfer or assignment shall be effected on terms, including any
reasonable undertakings by such third party (including, but not limited to, an
undertaking with respect to compliance with applicable securities laws in a
manner that, in the reasonable judgment of Dealer, will not expose Dealer to
material risks under applicable securities laws) and execution of any
documentation and delivery of legal opinions with respect to securities laws and
other matters by such third party and Counterparty, as are reasonably requested
and reasonably satisfactory to Dealer;

 

  (D) Dealer will not, as a result of such transfer and assignment, be required
to pay the transferee on any payment date an amount under Section 2(d)(i)(4) of
the Agreement greater than an amount that Dealer would have been required to pay
to Counterparty in the absence of such transfer and assignment;

 

  (E) An Event of Default, Potential Event of Default or Termination Event will
not occur as a result of such transfer and assignment;

 

  (F) Without limiting the generality of clause (B), Counterparty shall cause
the transferee to make such Payee Tax Representations and to provide such tax
documentation as may be reasonably requested by Dealer to permit Dealer to
determine that results described in clauses (D) and (E) will not occur upon or
after such transfer and assignment; and

 

  (G) Counterparty shall be responsible for all reasonable costs and expenses,
including reasonable counsel fees, incurred by Dealer in connection with such
transfer or assignment.

 

  (ii)

Dealer may transfer or assign all or any part of its rights or obligations under
the Transaction, (A) without Counterparty’s consent, to any affiliate of Dealer
if either (1) such affiliate has a rating for its long term, unsecured and
unsubordinated indebtedness equal to or better than the credit rating of Dealer
at the time of such transfer or assignment, or (2) such affiliate’s obligations
hereunder will be guaranteed, pursuant to the terms of a customary guarantee in
a form used by Dealer generally for similar transactions and in form and
substance reasonably acceptable to Counterparty, by Dealer or JPMorgan Chase &
Co., or (B) if the conditions of the immediately preceding clause (A) are not
met, with Counterparty’s prior written consent (such consent not to be
unreasonably withheld), to any affiliate of Dealer or any other third party, in
each case, with a rating for its long term, unsecured and unsubordinated
indebtedness equal to or better than the credit rating of Dealer at the time of
such transfer or assignment. If at any time at which (A) the Section 16
Percentage exceeds 7.5%, (B) the Option Equity Percentage exceeds 14.5%, or
(C) the Share Amount exceeds the Applicable Share Limit (if any applies) (any
such condition described in clauses (A), (B) or (C), an “Excess Ownership
Position”), Dealer is unable after using its commercially reasonable efforts to
effect a transfer or assignment of Options in accordance with the preceding
sentence on pricing terms reasonably acceptable to Dealer and within a time
period reasonably acceptable to Dealer such that no Excess Ownership Position
exists, then Dealer may designate any Exchange Business Day as an Early
Termination Date with respect to a portion of the Transaction (the “Terminated
Portion”) such that following such partial termination no Excess Ownership
Position exists. In the event that Dealer so designates an Early Termination
Date with respect to a portion of the Transaction, a payment shall be made
pursuant to Section 6 of the Agreement as if (1) an Early Termination Date had
been designated in respect of a Transaction having terms identical to the
Transaction and a Number of Options equal to the number of Options underlying
the Terminated Portion, (2) Counterparty were the sole Affected Party with
respect to such partial termination and

 

20



--------------------------------------------------------------------------------

  (3) the Terminated Portion were the sole Affected Transaction (and, for the
avoidance of doubt, the provisions of Section 9(m) shall apply to any amount
that is payable by Dealer to Counterparty pursuant to this sentence as if
Counterparty was not the Affected Party). The “Section 16 Percentage” as of any
day is the fraction, expressed as a percentage, (A) the numerator of which is
the number of Shares that Dealer and each person subject to aggregation of
Shares with Dealer under Section 13 or Section 16 of the Exchange Act and rules
promulgated thereunder directly or indirectly beneficially own (as defined under
Section 13 or Section 16 of the Exchange Act and rules promulgated thereunder)
and (B) the denominator of which is the number of Shares outstanding (including,
solely for such purpose, Shares that would be deemed outstanding pursuant to the
last sentence of Rule 13d-3(d)(1)(i) as if such sentence were applicable to the
calculation of clause (B) of the definition of Section 16 Percentage). The
“Option Equity Percentage” as of any day is the fraction, expressed as a
percentage, (A) the numerator of which is the sum of (1) the product of the
Number of Options and the Option Entitlement and (2) the aggregate number of
Shares underlying any other call option transaction sold by Dealer to
Counterparty, and (B) the denominator of which is the number of Shares
outstanding. The “Share Amount” as of any day is the number of Shares that
Dealer and any person whose ownership position would be aggregated with that of
Dealer (Dealer or any such person, a “Dealer Person”) under any law, rule,
regulation, regulatory order or organizational documents or contracts of
Counterparty that are, in each case, applicable to ownership of Shares
(“Applicable Restrictions”), owns, beneficially owns, constructively owns,
controls, holds the power to vote or otherwise meets a relevant definition of
ownership under any Applicable Restriction, as determined by Dealer in its
reasonable discretion. The “Applicable Share Limit” means a number of Shares
equal to (A) the minimum number of Shares that gives rise to reporting or
registration obligations (except for any filings of Form 13F, Schedule 13D or
Schedule 13G under the Exchange Act) or other requirements (including obtaining
prior approval from any person or entity) of a Dealer Person, under any
Applicable Restriction, as determined by Dealer in its reasonable discretion,
minus (B) 1% of the number of Shares outstanding.

 

  (iii) Notwithstanding any other provision in this Confirmation to the contrary
requiring or allowing Dealer to purchase, sell, receive or deliver any Shares or
other securities, or make or receive any payment in cash, to or from
Counterparty, Dealer may designate any of its affiliates to purchase, sell,
receive or deliver such Shares or other securities, or to make or receive such
payment in cash, and otherwise to perform Dealer’s obligations in respect of the
Transaction and any such designee may assume such obligations. Dealer shall be
discharged of its obligations to Counterparty only to the extent of any such
performance.

 

  (f) Staggered Settlement. If upon advice of counsel with respect to applicable
legal and regulatory requirements, including any requirements relating to
Dealer’s hedging activities hereunder, Dealer reasonably determines that it
would not be advisable to deliver, or to acquire Shares to deliver, any or all
of the Shares to be delivered by Dealer on the Settlement Date for the
Transaction, Dealer may, by notice to Counterparty on or prior to any Settlement
Date (a “Nominal Settlement Date”), elect to deliver the Shares on two or more
dates (each, a “Staggered Settlement Date”) as follows:

 

  (i) in such notice, Dealer will specify to Counterparty the related Staggered
Settlement Dates (each of which will be on or prior to such Nominal Settlement
Date) and the number of Shares that it will deliver on each Staggered Settlement
Date;

 

  (ii) the aggregate number of Shares that Dealer will deliver to Counterparty
hereunder on all such Staggered Settlement Dates will equal the number of Shares
that Dealer would otherwise be required to deliver on such Nominal Settlement
Date; and

 

21



--------------------------------------------------------------------------------

  (iii) if the Net Share Settlement, Combination Settlement or Cash Settlement
terms set forth above were to apply on the Nominal Settlement Date, then the Net
Share Settlement, Combination Settlement or Cash Settlement terms, as the case
may be, will apply on each Staggered Settlement Date, except that the number of
Shares deliverable pursuant to such terms will be allocated among such Staggered
Settlement Dates as specified by Dealer in the notice referred to in clause
(i) above.

 

  (g) [Reserved]

 

  (h) Role of Agent. Each party agrees and acknowledges that (i) J.P. Morgan
Securities LLC, an affiliate of JPMorgan (“JPMS”), has acted solely as agent and
not as principal with respect to the Transaction and (ii) JPMS has no obligation
or liability, by way of guaranty, endorsement or otherwise, in any manner in
respect of the Transaction (including, if applicable, in respect of the
settlement thereof). Each party agrees it will look solely to the other party
(or any guarantor in respect thereof) for performance of such other party’s
obligations under the Transaction.

 

  (i) [Reserved]

 

  (j) Additional Termination Events.

 

  (i) If an event of default with respect to Counterparty occurs under the terms
of the Convertible Notes as set forth in Section 6.02 of the Supplemental
Indenture, and such event of default results in the Convertible Notes becoming
or being declared due and payable pursuant to the Indenture, then such event of
default shall constitute an Additional Termination Event applicable to the
Transaction and, with respect to such Additional Termination Event,
(A) Counterparty shall be deemed to be the sole Affected Party, (B) the
Transaction shall be the sole Affected Transaction and (C) Dealer may designate
an Exchange Business Day as an Early Termination Date pursuant to Section 6(b)
of the Agreement (which Exchange Business Day shall be on or as promptly as
reasonably practicable after the occurrence of such acceleration).

 

  (ii)

The receipt by Dealer from Counterparty, within the applicable time period set
forth under “Notice of Exercise” above, of any Notice of Exercise in respect of
the exercise of any Options that, according to such Notice of Exercise, relate
to Convertible Notes (the “Relevant Convertible Notes”) that are either
(i) Make-Whole Convertible Notes or (ii) not Make-Whole Convertible Notes but in
respect of which the Conversion Date occurs prior to the Free Convertibility
Date, shall, in each case, constitute an Additional Termination Event as
provided in this Section 9(j)(iv). Upon receipt of any such Notice of Exercise,
Dealer shall designate an Exchange Business Day following such Additional
Termination Event as an Early Termination Date with respect to the portion of
the Transaction corresponding to a number of Options (the “Relevant Conversion
Options”) equal to the lesser of (A) the aggregate principal amount of Relevant
Convertible Notes specified in such Notice of Exercise, divided by USD 1,000 and
(B) the Number of Options as of the date Dealer designates such Early
Termination Date and, as of such date, the Number of Options shall be reduced by
the number of Relevant Conversion Options. Any payment hereunder with respect to
such termination (the “Conversion Unwind Payment”) shall be calculated pursuant
to Section 6 of the Agreement as if (1) an Early Termination Date had been
designated in respect of a Transaction having terms identical to the Transaction
and a Number of Options equal to the number of Relevant Conversion Options,
(2) Counterparty were the sole Affected Party with respect to such Additional
Termination Event and (3) the terminated portion of the Transaction were the
sole Affected Transaction (and, for the avoidance of doubt, the provisions of
Section 9(m) shall not apply to any amount that is payable pursuant to this
Section 9(j)(iv) and, in determining the amount payable pursuant to Section 6 of
the

 

22



--------------------------------------------------------------------------------

  Agreement, the Calculation Agent shall not take into account any adjustments
to the Option Entitlement that result from corresponding adjustments to the
Conversion Rate pursuant to Section 4.07 of the Supplemental Indenture);
provided that the Conversion Unwind Payment (determined, for the avoidance of
doubt, without regard to the immediately following sentence) shall not be
greater than (x) the Applicable Percentage multiplied by (y) the number of
Relevant Conversion Options multiplied by (z) the excess of (I) (1) the
Conversion Rate (as defined in the Indenture, and, in the case of any Relevant
Conversion Options relating to Make-Whole Convertible Notes, after taking into
account any applicable adjustments to the Conversion Rate pursuant to
Section 4.07 of the Supplemental Indenture), multiplied by (2) a price per Share
determined by the Calculation Agent in good faith and in a commercially
reasonable manner, over (II) the principal amount of one Convertible Note, as
determined by the Calculation Agent in good faith and in a commercially
reasonable manner. If Counterparty has (or is deemed to have) specified a Cash
Percentage that is less than 100% in the Notice of Exercise relating to any
Relevant Conversion Options, then in lieu of paying the Conversion Unwind
Payment as set forth above, Dealer shall (A) pay to Counterparty an amount of
cash equal to (1) such Cash Percentage, multiplied by (2) such Conversion Unwind
Payment (determined, for the avoidance of doubt, after taking into account the
proviso to the immediately preceding sentence), and (B) deliver to Counterparty
a number of Shares equal to (1) 100% minus such Cash Percentage, multiplied by
(2) such Conversion Unwind Payment (determined, for the avoidance of doubt,
after taking into account the proviso to the immediately preceding sentence),
divided by (3) a price per Share determined by the Calculation Agent in good
faith and in a commercially reasonable manner, in each case, on the date such
Conversion Unwind Payment would otherwise be due pursuant to the terms of the
Agreement and this Confirmation (or within a commercially reasonable period of
time thereafter, as determined by Dealer taking into account existing liquidity
conditions and Dealer’s hedging and hedge unwind activity or settlement activity
in connection with such payment and delivery).

 

  (k) Amendments to Equity Definitions.

 

  (i) Section 11.2(c) of the Equity Definitions is hereby amended by
(x) replacing the words “a diluting or concentrative” with “an” and (y) deleting
the phrase “(provided that no adjustments will be made to account solely for
changes in volatility, expected dividends, stock loan rate or liquidity relative
to the relevant Shares)” and replacing it with the phrase “(and, for the
avoidance of doubt, other than in the case of a Share split, reverse Share split
or equivalent transaction, adjustments may be made to account solely for changes
in volatility, expected dividends, stock loan rate or liquidity relative to the
relevant Shares).”

 

  (ii) Section 12.6(a)(ii) of the Equity Definitions is hereby amended by
(1) deleting from the fourth line thereof the word “or” after the word
“official” and inserting a comma therefor, and (2) deleting the semi-colon at
the end of subsection (B) thereof and inserting the following words therefor “or
(C) at Dealer’s option, the occurrence of any of the events specified in
Section 5(a)(vii)(1) through (9) of the ISDA Master Agreement with respect to
that Issuer.”

 

  (iii) Section 12.9(b)(i) of the Equity Definitions is hereby amended by
(1) replacing “either party may elect” with “Dealer may elect” and (2) replacing
“notice to the other party” with “notice to Counterparty” in the first sentence
of such section.

 

  (l) Setoff. Each party waives any and all rights it may have to set off
obligations arising under the Agreement and the Transaction against other
obligations between the parties, whether arising under any other agreement,
applicable law or otherwise.

 

23



--------------------------------------------------------------------------------

  (m) Alternative Calculations and Payment on Early Termination and on Certain
Extraordinary Events. If in respect of the Transaction, an amount is payable by
Dealer to Counterparty (i) pursuant to Section 12.6, 12.7 or 12.9 of the Equity
Definitions or (ii) pursuant to Section 6(d)(ii) of the Agreement (any such
amount, a “Payment Obligation”), Counterparty may request Dealer to satisfy the
Payment Obligation by the Share Termination Alternative (as defined below)
(except that Counterparty shall not have the right to make such an election in
the event of (I) a Nationalization, Insolvency, Merger Event or Tender Offer, in
each case, in which the consideration to be paid to holders of Shares consists
solely of cash, (II) a Merger Event or a Tender Offer, in either case, that is
within Counterparty’s control, or (III) an Event of Default in which
Counterparty is the Defaulting Party or a Termination Event in which
Counterparty is the Affected Party, other than an Event of Default of the type
described in Section 5(a)(iii), (v), (vi), (vii) or (viii) of the Agreement or a
Termination Event of the type described in Section 5(b) of the Agreement in each
case that resulted from an event or events outside Counterparty’s control) and
shall give irrevocable telephonic notice to Dealer, confirmed in writing within
one Scheduled Trading Day, no later than 12:00 p.m. (New York City time) on the
Merger Date, the Tender Offer Date, the Announcement Date (in the case of
Nationalization, Insolvency or Delisting), the Early Termination Date or date of
cancellation, as applicable; provided that if Counterparty does not validly
request Dealer to satisfy the Payment Obligation by the Share Termination
Alternative, Dealer shall have the right, in its sole discretion, to satisfy its
Payment Obligation by the Share Termination Alternative, notwithstanding
Counterparty’s election to the contrary.

 

Share Termination Alternative:    If applicable, Dealer shall deliver to
Counterparty the Share Termination Delivery Property on, or within a
commercially reasonable period of time after, the date when the relevant Payment
Obligation would otherwise be due pursuant to Section 12.6, 12.7 or 12.9 of the
Equity Definitions or Section 6(d)(ii) and 6(e) of the Agreement, as applicable
(the “Share Termination Payment Date”), in satisfaction of such Payment
Obligation in the manner reasonably requested by Counterparty free of payment.
Share Termination Delivery Property:    A number of Share Termination Delivery
Units, as calculated by the Calculation Agent, equal to the Payment Obligation
divided by the Share Termination Unit Price. The Calculation Agent shall adjust
the Share Termination Delivery Property by replacing any fractional portion of a
security therein with an amount of cash equal to the value of such fractional
security based on the values used to calculate the Share Termination Unit Price.
Share Termination Unit Price:    The value to Dealer of property contained in
one Share Termination Delivery Unit, as determined by the Calculation Agent in
its discretion by commercially reasonable means and notified by the Calculation
Agent to Dealer at the time of notification of the Payment Obligation. For the
avoidance of doubt, the parties agree that in determining the Share Termination
Delivery Unit Price the Calculation Agent may consider the purchase price paid
in connection with the purchase of Share Termination Delivery Property.

 

24



--------------------------------------------------------------------------------

Share Termination Delivery Unit:    One Share or, if a Merger Event has occurred
and a corresponding adjustment to the Transaction has been made, a unit
consisting of the number or amount of each type of property received by a holder
of one Share (without consideration of any requirement to pay cash or other
consideration in lieu of fractional amounts of any securities) in such Merger
Event, as determined by the Calculation Agent. Failure to Deliver:    Applicable
Other applicable provisions:    If Share Termination Alternative is applicable,
the provisions of Sections 9.8, 9.9 and 9.11 (as modified above) of the Equity
Definitions and the provisions set forth opposite the caption “Representation
and Agreement” in Section 2 will be applicable, except that all references to
“Shares” shall be read as references to “Share Termination Delivery Units”.

 

  (n) Waiver of Jury Trial. Each party waives, to the fullest extent permitted
by applicable law, any right it may have to a trial by jury in respect of any
suit, action or proceeding relating to the Transaction. Each party (i) certifies
that no representative, agent or attorney of either party has represented,
expressly or otherwise, that such other party would not, in the event of such a
suit, action or proceeding, seek to enforce the foregoing waiver and
(ii) acknowledges that it and the other party have been induced to enter into
the Transaction, as applicable, by, among other things, the mutual waivers and
certifications provided herein.

 

  (o) Registration. Counterparty hereby agrees that if, in the good faith
reasonable judgment of Dealer, based on the advice of outside counsel, any
Shares acquired by Dealer for the purpose of hedging its obligations pursuant to
the Transaction, other than any such Shares that were, at the time of
acquisition by Dealer, “restricted securities” (as defined in Rule 144(a)(3)
under the Securities Act) (any such Shares, “Hedge Shares”), cannot be sold in
the public market by Dealer without registration under the Securities Act,
Counterparty shall, at its election, either (i) in order to allow Dealer to sell
the Hedge Shares in a registered offering, make available to Dealer an effective
registration statement under the Securities Act and enter into an agreement
substantially similar to underwriting agreements customary for registered
secondary offerings of a substantially similar size, in form and substance
reasonably satisfactory to Dealer; provided, however, that if Dealer, in its
reasonable discretion, is not satisfied with access to due diligence materials,
the results of its due diligence investigation, or the procedures and
documentation for the registered offering referred to above, then clause (ii) or
clause (iii) of this paragraph shall apply at the election of Counterparty,
(ii) in order to allow Dealer to sell the Hedge Shares in a private placement,
enter into a private placement agreement substantially similar to private
placement purchase agreements customary for private placements of equity
securities of a substantially similar size, in form and substance reasonably
satisfactory to Dealer (in which case, the Calculation Agent shall make any
adjustments to the terms of the Transaction that are necessary, in its
reasonable judgment, to compensate Dealer for any discount from the public
market price of the Shares incurred on the sale of Hedge Shares in a private
placement), or (iii) purchase the Hedge Shares from Dealer at the Relevant Price
on such Exchange Business Days, and in the amounts, reasonably requested by
Dealer.

 

  (p)

Tax Disclosure. Effective from the date of commencement of discussions
concerning the Transaction, Counterparty and each of its employees,
representatives, or other agents may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure of the

 

25



--------------------------------------------------------------------------------

Transaction and all materials of any kind (including opinions or other tax
analyses) that are provided to Counterparty relating to such tax treatment and
tax structure.

 

  (q) Right to Extend. Dealer may postpone or add, in whole or in part, any
Valid Day or Valid Days during the Settlement Averaging Period or any other date
of valuation, payment or delivery by Dealer, with respect to some or all of the
Options hereunder, if Dealer reasonably determines, based on the advice of
counsel, that such action is reasonably necessary or advisable to preserve
Dealer’s hedging or hedge unwind activity hereunder in light of existing
liquidity conditions (but only if there is a material decrease in liquidity
relative to Dealer’s expectations on the Trade Date) or to enable Dealer to
effect purchases of Shares in connection with its hedging, hedge unwind or
settlement activity hereunder in a manner that would, if Dealer were
Counterparty or an affiliated purchaser of Counterparty, be in compliance with
applicable legal, regulatory or self-regulatory requirements, or with related
policies and procedures applicable to Dealer; provided that no such Valid Day or
other date of valuation, payment or delivery may be postponed or added more than
30 Valid Days after the original Valid Day or other date of valuation, payment
or delivery, as the case may be.

 

  (r) Status of Claims in Bankruptcy. Dealer acknowledges and agrees that this
Confirmation is not intended to convey to Dealer rights against Counterparty
with respect to the Transaction that are senior to the claims of common
stockholders of Counterparty in any United States bankruptcy proceedings of
Counterparty; provided that nothing herein shall limit or shall be deemed to
limit Dealer’s right to pursue remedies in the event of a breach by Counterparty
of its obligations and agreements with respect to the Transaction; provided,
further, that nothing herein shall limit or shall be deemed to limit Dealer’s
rights in respect of any transactions other than the Transaction.

 

  (s) Securities Contract; Swap Agreement. The parties hereto intend for (i) the
Transaction to be a “securities contract” and a “swap agreement” as defined in
the Bankruptcy Code (Title 11 of the United States Code) (the “Bankruptcy
Code”), and the parties hereto to be entitled to the protections afforded by,
among other Sections, Sections 362(b)(6), 362(b)(17), 546(e), 546(g), 555 and
560 of the Bankruptcy Code, (ii) a party’s right to liquidate the Transaction
and to exercise any other remedies upon the occurrence of any Event of Default
under the Agreement with respect to the other party to constitute a “contractual
right” as described in the Bankruptcy Code, and (iii) each payment and delivery
of cash, securities or other property hereunder to constitute a “margin payment”
or “settlement payment” and a “transfer” as defined in the Bankruptcy Code.

 

  (t) Notice of Certain Other Events. Counterparty covenants and agrees that:

 

  (i) promptly following the public announcement of the results of any election
by the holders of Shares with respect to the consideration due upon consummation
of any Merger Event, Counterparty shall give Dealer written notice of the types
and amounts of consideration that holders of Shares have elected to receive upon
consummation of such Merger Event (the date of such notification, the
“Consideration Notification Date”); provided that in no event shall the
Consideration Notification Date be later than the date on which such transaction
or event is consummated; and

 

  (ii) promptly following any adjustment to the Convertible Notes in connection
with any Potential Adjustment Event (other than a stock split or equivalent
transaction) or Merger Event, Counterparty shall give Dealer written notice of
the details of such adjustment.

 

  (u)

Wall Street Transparency and Accountability Act. In connection with Section 739
of the Wall Street Transparency and Accountability Act of 2010 (“WSTAA”), the
parties hereby agree that neither the enactment of WSTAA or any regulation under
the WSTAA, nor any requirement under WSTAA or an amendment made by WSTAA, shall
limit or otherwise impair either party’s otherwise applicable rights to
terminate, renegotiate, modify, amend or supplement this

 

26



--------------------------------------------------------------------------------

Confirmation or the Agreement, as applicable, arising from a termination event,
force majeure, illegality, increased costs, regulatory change or similar event
under this Confirmation, the Equity Definitions incorporated herein, or the
Agreement (including, but not limited to, rights arising from Change in Law,
Hedging Disruption, Increased Cost of Hedging, an Excess Ownership Position, or
Illegality (as defined in the Agreement)).

 

  (v) Early Unwind. In the event the sale of the “Underwritten Securities” (as
defined in the Underwriting Agreement) is not consummated with the Underwriters
for any reason, or Counterparty fails to deliver to Dealer opinions of counsel
as required pursuant to Section 9(a), in each case by 5:00 p.m. (New York City
time) on the Premium Payment Date, or such later date as agreed upon by the
parties (the Premium Payment Date or such later date, the “Early Unwind Date”),
the Transaction shall automatically terminate (the “Early Unwind”) on the Early
Unwind Date and (i) the Transaction and all of the respective rights and
obligations of Dealer and Counterparty under the Transaction shall be cancelled
and terminated and (ii) each party shall be released and discharged by the other
party from and agrees not to make any claim against the other party with respect
to any obligations or liabilities of the other party arising out of and to be
performed in connection with the Transaction either prior to or after the Early
Unwind Date. Each of Dealer and Counterparty represents and acknowledges to the
other that, upon an Early Unwind, all obligations with respect to the
Transaction shall be deemed fully and finally discharged.

 

  (w) Payment by Counterparty. In the event that (i) an Early Termination Date
occurs or is designated with respect to the Transaction as a result of a
Termination Event or an Event of Default (other than an Event of Default arising
under Section 5(a)(ii) or 5(a)(iv) of the Agreement) and, as a result,
Counterparty owes to Dealer an amount calculated under Section 6(e) of the
Agreement, or (ii) Counterparty owes to Dealer, pursuant to Section 12.7 or
Section 12.9 of the Equity Definitions, an amount calculated under Section 12.8
of the Equity Definitions, such amount shall be deemed to be zero.

 

27



--------------------------------------------------------------------------------

Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing this Confirmation and returning it to EDG Confirmation
Group, J.P. Morgan Securities LLC, 277 Park Avenue, 11th Floor, New York, NY
10172-3401, or by fax to (212) 622 8519.

 

Very truly yours, J.P. Morgan Securities LLC, as agent for JPMorgan Chase Bank,
National Association By:   /s/ Karin Ross

Authorized Signatory

Name: Karin Ross

Accepted and confirmed

as of the Trade Date:

 

Chart Industries, Inc. By:   /s/ Michael F. Biehl

Authorized Signatory

Name: Michael F. Biehl

Title: Executive Vice President, Chief Executive Officer and Treasurer

 